Citation Nr: 0903560	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  04-05 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to May 29, 2002, for 
the assignment of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel





INTRODUCTION

The veteran served on active duty from May1951 to March 1954, 
including combat service in Korea, and his decorations 
include the Combat Infantryman Badge and Purple Heart Medal.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) that increased the 
evaluation of the veteran's PTSD from 50 percent to 100 
percent disabling, effective May 29, 2002.  The veteran 
perfected an appeal to the Board challenging the effective 
date assigned by the RO for the 100 percent evaluation for 
his PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 28, 2001, decision, the Board determined 
that the veteran was entitled to no more than a 30 percent 
evaluation for his PTSD.

2.  The veteran has not asserted that the November 28, 2001, 
Board decision that determined he was entitled to no more 
than a 30 percent evaluation for his PTSD was clearly and 
unmistakably erroneous.

3.  The veteran did not again seek an increased rating for 
his PTSD until June 24, 2002.

4.  In a January 2003 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 50 percent, effective 
September 1, 2002.

5.  In a June 2007 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 100 percent, effective 
May 29, 2002.

6.  There is no medical evidence showing that the veteran's 
service-connected PTSD warranted a 100 percent evaluation at 
any time prior to May 29, 2002.


CONCLUSIONS OF LAW

1.  The Board's November 28, 2001, decision that determined 
that the veteran was entitled to no more than a 30 percent 
evaluation for his PTSD is final.  38 U.S.C.A. §§ 7103(a), 
7104, 7111, 7266 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104, 
20.1403, 20.1404 (2008).

2.  An effective date earlier than May 29, 2002, for the 
award of a 100 percent evaluation for PTSD is not warranted.  
38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

It is undisputed that the veteran did not appeal the Board's 
November 28, 2001, decision to the United States Court of 
Appeals for Veterans Claims (Court), and thus, absent clear 
and unmistakable error in the November 28, 2001, Board 
decision, which the veteran does not even allege, that 
determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 
7266 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 
20.1404 (2008).  As such, entitlement to an earlier effective 
date for a 100 percent evaluation for his PTSD is not 
warranted on this basis.

The veteran argues that an earlier effective date for the 100 
percent evaluation for his PTSD is warranted because the 
disability has been severely disabling since service, and 
thus the effective date of the 100 percent rating should 
relate back to his discharge from service in March 1954.  
Alternatively, he argues that the effective date for his 100 
percent PTSD evaluation should be 1981 (the date he was 
deemed entitled to Social Security Administration disability 
benefits) or October 10, 1989 (the date he believes he was 
initially granted service connection for PTSD).  The Board 
notes that the veteran was initially granted service 
connection for PTSD effective June 1, 1995.   

The basic facts are not in dispute.  Documentation in the 
claims folder discloses that service connection was granted 
effective June 1, 1995.  The record shows that letters 
notifying the veteran that the Board determined that he was 
entitled to no more than a 30 percent rating for PTSD in 
November 2001 are of record, and in a June 24, 2002 
statement, the veteran reported, "I request an increase in 
the disability rating for my SC PTSD which has increased in 
severity.  I was admitted to VAMC Martinsburg on 5/29/02."

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A careful review of the record fails to disclose that, 
following the Board's November 28, 2001, decision that 
determined he was entitled to no more than a 30 percent 
evaluation for PTSD, the veteran filed either a formal or 
informal claim prior to June 24, 2002.  Further, there is no 
probative medical evidence dated between a January 2001 VA 
mental disorders examination report and the May 2002 
Martinsburg VAMC treatment records, upon which the current 
100 percent rating is based.  As such, in assigning May 29, 
2002, as the effective date for the increased evaluation, VA 
has already assigned the earliest possible effective date for 
the 100 percent rating for the veteran's PTSD because that 
was the earliest medical evidence showing that the disability 
warranted that evaluation.  It thus follows that an effective 
date prior to that time must be denied.


ORDER

Entitlement to an effective date prior to May 29, 2002, for a 
100 percent rating for PTSD is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


